DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-21 of U.S. Application No. 16/041492 filed on 01/06/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed01/06/2022. Claims 1, 9, & 21 are presently amended. Claims 1-21 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous rejections under 35 U.S.C. § 103: Applicant argues prior art does not disclose the limitations “A method performed by an autonomous and/or semiautonomous transport vehicle and/or a control apparatus for the autonomous and/or semiautonomous transport vehicle, wherein the control apparatus is part of the autonomous and/or semiautonomous transport vehicle”, and “capturing and/or causing a capture of a first surroundings parameter when the transport vehicle is at a beginning of the common route section” and “joining, by the transport vehicle, the detected transport convoy by following the detected transport convoy and/or causing the transport vehicle to join the detected transport convoy by causing the transport vehicle to follow the detected transport convoy.” Applicant further argues "In amended feature 1.1, it has been specified that the control apparatus is part of the autonomous and/or semiautonomous transport vehicle. This excludes that the control apparatus could be a user device which is merely located in the vehicle as allegedly taught by The platoon matching exchange may determine, such as via processor 22 of an apparatus 20 functioning as the platoon server). Stenneth discloses the platoon server as exemplary and that processor 22 is able to act as the platoon server and communicate to capture the surroundings parameter "the joining location" of the vehicles and Stenneth further discloses joining the transport vehicle multiple times throughout the whole route (see at least Stenneth, para. [0035-0040]). Further this user device that contains the processor can be a plurality of different devices, for example a vehicle navigation system which shows that it is able to be a part of the vehicle (see at least 
Applicant argues prior art does not disclose the limitations “wherein, when the first surroundings parameter is captured and when the transport convoy is detected, the transport vehicle is not part of the transport convoy.” Applicant further argues "Even when assuming arguendo that this approach by Park teaches detecting a group of vehicles as alleged transport convoy based on transport convoy information, it fails to disclose that the detecting is additionally based on a first surroundings parameter captured when the transport vehicle is at a beginning of a common route section as claimed in feature 1.5.” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. As recited in the previous office action, Park teaches that it is able to receive first pieces of information regarding surroundings of a group of vehicles that are traveling and pieces of transport convoy information such as their “IDs” of the groups (see at least Park, para. [0355-0356]). Further based on the IDs of the group vehicles, the controller can determine a point of distance in an area of the group and set as a target position in order for the vehicle to initiate contact to the leader vehicle to join the group, which shows the idea of the vehicle not yet a part of the group of vehicles (see at least Park, para. [0304-0306]). In conclusion, the 103 rejection is maintained provided the arguments above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 8-9, 11-12, & 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0293296A1 (“Stenneth”), in view of US 2018/0225975A1 (“Park”), further in view of US 2010/0082179A1 (“Kronenberg”).
 As per claim 1 Stenneth discloses
A method performed by an autonomous and/or semiautonomous transport vehicle and/or a control apparatus for the autonomous and/or semiautonomous transport vehicle, wherein the control apparatus is part of the autonomous and/or semiautonomous transport vehicle (see at least Stenneth, para. [0023-0024]: The user devices 10 and 16 may be embodied by a number of different devices including mobile computing devices, such as a personal digital assistant (PDA), mobile telephone, smartphone, laptop computer, tablet computer, vehicle navigation system.. Regardless of the type of device that embodies the user devices 10 or 16, the user devices may include or be associated with an apparatus 20 as shown in FIG. 2. & para. [0039]: The platoon matching exchange may determine, such as via processor 22 of an apparatus 20 functioning as the platoon server, if there are any preferred platoons, and determine a hierarchy or preference for available platoons, or create a new platoon based upon the planned trips.), the method comprising: 
obtaining pieces of transport information for a transport order, wherein the pieces of transport information represent at least one destination position associated with the transport order (see at least Stenneth, para. [0019]: Further, while example embodiments described herein may be directed primarily toward vehicles such as cars, trucks, and buses, traveling along roadways, example embodiments may be implemented for vehicles such as trains, aircraft, boats, or the like. para. [0042]: While example embodiments have been described with respect to vehicles including drivers, various embodiments described herein may be implemented in driverless vehicles with no passengers, where the vehicle is a transit vehicle for the shipment of goods. The vehicle may include a “user device” that is embodied by the vehicle control system that controls the vehicle speed and direction.);
wherein a planned route of the transport convoy and a transport route between a current position of the transport vehicle and the destination position associated with the transport order comprise a common route section (see at least Stenneth, para. [0038]: platoon server may receive trip broadcasts from two trucks departing from a first origin, both with a common destination, and a desired arrival time before a particular date and time. The platoon server may also receive a trip broadcast from a third truck departing from a second origin and having a destination within a predetermined distance of the common destination of the first two trucks. Each of the trucks may or may not have a planned departure time entered as a parameter for the trip. The platoon matching exchange functionality of the platoon server may determine an optimal departure time for departure for each of the three trucks, and a meeting point whereupon the first two trucks will join up with the third truck to form a three-truck platoon. Depending upon the departure points and the meeting point, the optimal departure times may differ between participating vehicles. The platoon matching exchange may add vehicles to this platoon if a planned vehicle trip suitably matches the route of the three-truck platoon. The platoon matching exchange may plan optimal, common routes, step-by-step navigation, and separation points where vehicles may leave the platoon when the routes no longer coincide (e.g., as the destinations are approached).); 
capturing and/or causing a capture of a first surroundings parameter when the transport vehicle is at a beginning of the common route section (see at least Stenneth, para. [0035]: FIG. 3 illustrates an example embodiment in which three vehicles 29, 30, and 31, each broadcast their trip information including an identification, a current location, a destination, planned route, planned stops, expected speed, fuel economy, and vehicle dynamics. Also included may be a preference for drafting when in the platoon. For example, some vehicles may have a preference to not be in the front of a platoon or not be in the rear of a platoon. The server may then calculate a platoon plan for the vehicles including a joining location for each vehicle (which may be the same point or they may be different points along the route), a join time, a leader identification, follower identification(s), destination, route, and any necessary stops. & para. [0055]: At 130, a platooning plan maybe generated based on the first trip request and the second trip request, where the platooning plan includes assignment of a platoon leader to the first vehicle identification and a joining location where the first vehicle is to form a platoon with the second vehicle.); and 
joining, by the transport vehicle, the detected transport convoy, by following the detected transport convoy and/or causing the transport vehicle to join the detected transport convoy by causing the transport vehicle to follow the detected transport convoy (see at least Stenneth, para. [0039-0040]: According to some embodiments described herein, a vehicle may be grouped into multiple platoons along a route. For example, a platoon may be heading east to west and a vehicle may be joined to that platoon by the platoon matching exchange during a westbound portion of that vehicle's trip. The vehicle may exit that platoon as instructed by the platoon matching exchange at a predefined exit point, and may join a northbound platoon as instructed by the platoon matching exchange. The vehicle may be instructed to await the northbound platoon or travel at an increased speed to meet up with the northbound platoon if the northbound platoon is not ideally timed. Further, vehicles may be instructed to travel without being grouped into a platoon for a portion of their trip at the beginning of the trip, the end of the trip, or along a portion in the middle of their trip between two different platoons. The platoon matching exchange may establish the most efficient route and one or more platoons for a vehicle to join along their route to maximize the vehicle travel within a platoon.).  
Stenneth does not explicitly disclose
obtaining pieces of transport convoy information, wherein the pieces of transport convoy information represent at least one identifier of a transport convoy; and
detecting the transport convoy at least in part based on the captured first surroundings parameter and the obtained pieces of transport convoy information, 
wherein, when the first surroundings parameter is captured and when the transport convoy is detected, the transport vehicle is not part of the transport convoy.
Park teaches
obtaining pieces of transport convoy information, wherein the pieces of transport convoy information represent at least one identifier of a transport convoy (see at least Park, Fig. 20 & para. [0355-0356]: In step S2030, the controller 170 may determine whether a plurality of groups has been discovered in step S2010. For example, the controller 170 may determine whether one group has been discovered or a plurality of groups has been discovered in step S2010, based on the IDs of the groups included in the messages received through inter-vehicle communication. If only one group has been discovered in step S2010, step S2040 is executed. If a plurality of groups has been discovered in step S2010, step S2050 is executed.),
	wherein, when the first surroundings parameter is captured and when the transport convoy is detected, the transport vehicle is not part of the transport convoy (see at least Park, Fig. 20 & para. [0304-0306]: Thereby, the controller 170 may determine one point within a predetermined distance from the leader vehicle 1411 in the entire area of the current lane 1401 of the vehicle 1 as a target position 1470. The controller 170 may check the current position and the current lane of each of the leader vehicle 1411, the follower vehicle 1412, the follower vehicle 1413, and the vehicle 1. Thereby, the controller 170 may determine one point within a predetermined distance from the leader vehicle 1411 in the entire area of the current lane 1401 of the vehicle 1 as a target position 1470.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stenneth to incorporate the teaching of obtaining pieces of transport convoy information, wherein the pieces of transport convoy information represent at least one identifier of a transport convoy and wherein, when the first surroundings parameter is captured and when the transport convoy is detected, the transport vehicle is not part of the transport convoy of Park in order to enhance convenience for the drivers and improve transport efficiency. (see at least Park, para. [0006]).
Kronenberg teaches
detecting the transport convoy at least in part based on the captured first surroundings parameter and the obtained pieces of transport convoy information (see at least Kronenberg, para. [0044-0045]: Further, in order to monitor the operation of the linked vehicle(s), the linking system may also include a communication member that monitors essential driving parameters of the vehicles, wherein the communication member may be one or various combinations of sensors, detectors, processors, cameras and other monitoring means known in the art. Again, the location and configuration of the communication member would be apparent to one of ordinary skill in the art without undue experimentation. & para. [0049]: Turning to FIG. 4, the linking system 110 may be used in the operation of a fleet of vehicles (101, 102, 103) to streamline their logistical operation and improve their collective energy efficiency. In one embodiment, each vehicle of the fleet is equipped with an active member 114 in the front and a passive member 116 in the back. In operation, a fleet dispatcher is provided with the routes and itineraries of each vehicle of the fleet. The dispatcher then identifies vehicles of the fleet with maximized overlapping routes before dispatching those vehicles so that the drivers of the vehicles can be provided with the time and location of the scheduled linking. At the end of the overlapping route, the dispatcher may instruct the drivers to disconnect the linked vehicles so that the disconnected vehicles can continue pursuing their separate destinations. The communication between the dispatcher and the drivers as well as between the drivers (shown as double-headed arrows in FIG. 4) may be accomplished through a wide variety of communication means including, but not limited to, on-board computers, radios, cellphones, PDAs, etc. );
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stenneth to incorporate the teaching of detecting the transport convoy at least in part based on the captured first surroundings parameter and the obtained pieces of transport convoy information of Kronenberg in order to reduce aerodynamic drag and optimize fuel economy (see at least Kronenberg, para. [0008]).

As per claim 3 Stenneth discloses
if (Term "if" is representative of optional or conditional language and does not narrow the claim because they can be omitted.  For purposes of examination, the Examiner has applied a condition where the optional language of “if” is invoked; however, the Examiner is also able to apply the alternative condition wherein ‘the transport convoy is not at the end and/or close to the end of the common route section' and therefore this limitation would be omitted and the remaining limitations are also never initiated.) the transport convoy is at the end and/or close to (see at least Stenneth, para. [0038]: platoon server may receive trip broadcasts from two trucks departing from a first origin, both with a common destination, and a desired arrival time before a particular date and time. The platoon server may also receive a trip broadcast from a third truck departing from a second origin and having a destination within a predetermined distance of the common destination of the first two trucks. Each of the trucks may or may not have a planned departure time entered as a parameter for the trip. The platoon matching exchange functionality of the platoon server may determine an optimal departure time for departure for each of the three trucks, and a meeting point whereupon the first two trucks will join up with the third truck to form a three-truck platoon. Depending upon the departure points and the meeting point, the optimal departure times may differ between participating vehicles. The platoon matching exchange may add vehicles to this platoon if a planned vehicle trip suitably matches the route of the three-truck platoon. The platoon matching exchange may plan optimal, common routes, step-by-step navigation, and separation points where vehicles may leave the platoon when the routes no longer coincide (e.g., as the destinations are approached).); and 
autonomously and/or semiautonomously moving and/or causing the autonomous and/or semiautonomous movement of the transport vehicle to the destination position associated with the transport order convoy (see at least Stenneth, para. [0038]: platoon server may receive trip broadcasts from two trucks departing from a first origin, both with a common destination, and a desired arrival time before a particular date and time. The platoon server may also receive a trip broadcast from a third truck departing from a second origin and having a destination within a predetermined distance of the common destination of the first two trucks. Each of the trucks may or may not have a planned departure time entered as a parameter for the trip. The platoon matching exchange functionality of the platoon server may determine an optimal departure time for departure for each of the three trucks, and a meeting point whereupon the first two trucks will join up with the third truck to form a three-truck platoon. Depending upon the departure points and the meeting point, the optimal departure times may differ between participating vehicles. The platoon matching exchange may add vehicles to this platoon if a planned vehicle trip suitably matches the route of the three-truck platoon. The platoon matching exchange may plan optimal, common routes, step-by-step navigation, and separation points where vehicles may leave the platoon when the routes no longer coincide (e.g., as the destinations are approached).).
- 50 -
As per claim 4 Stenneth discloses
wherein the planned route of the transport convoy and the transport route meet at the beginning of the common route section and separate at the end of the common route section (see at least Stenneth, para. [0038]: platoon server may receive trip broadcasts from two trucks departing from a first origin, both with a common destination, and a desired arrival time before a particular date and time. The platoon server may also receive a trip broadcast from a third truck departing from a second origin and having a destination within a predetermined distance of the common destination of the first two trucks. Each of the trucks may or may not have a planned departure time entered as a parameter for the trip. The platoon matching exchange functionality of the platoon server may determine an optimal departure time for departure for each of the three trucks, and a meeting point whereupon the first two trucks will join up with the third truck to form a three-truck platoon. Depending upon the departure points and the meeting point, the optimal departure times may differ between participating vehicles. The platoon matching exchange may add vehicles to this platoon if a planned vehicle trip suitably matches the route of the three-truck platoon. The platoon matching exchange may plan optimal, common routes, step-by-step navigation, and separation points where vehicles may leave the platoon when the routes no longer coincide (e.g., as the destinations are approached).). 

As per claim 8 Stenneth does not explicitly disclose
specifying and/or causing a specification of the transport route between the current position of the transport vehicle and the destination position associated with the transport order.
Kronenberg teaches
specifying and/or causing a specification of the transport route between the current position of the transport vehicle and the destination position associated with the transport order (see at least Kronenberg, para. [0049-0050]: Turning to FIG. 4, the linking system 110 may be used in the operation of a fleet of vehicles (101, 102, 103) to streamline their logistical operation and improve their collective energy efficiency. In one embodiment, each vehicle of the fleet is equipped with an active member 114 in the front and a passive member 116 in the back. In operation, a fleet dispatcher is provided with the routes and itineraries of each vehicle of the fleet. The dispatcher then identifies vehicles of the fleet with maximized overlapping routes before dispatching those vehicles so that the drivers of the vehicles can be provided with the time and location of the scheduled linking. At the end of the overlapping route, the dispatcher may instruct the drivers to disconnect the linked vehicles so that the disconnected vehicles can continue pursuing their separate destinations. The communication between the dispatcher and the drivers as well as between the drivers (shown as double-headed arrows in FIG. 4) may be accomplished through a wide variety of communication means including, but not limited to, on-board computers, radios, cellphones, PDAs, etc. The linking system 110 may also be used by individual vehicles through a commonly accessible Central Information and Dispatch (CID) database 111, as shown in FIG. 4. In one embodiment, the CID database 111 is in a form of a website or search engine on the Internet. In use, individual drivers who wish to link up with other vehicles to reduce aerodynamic drag may upload their itineraries and routes into the CID database 111, where the uploaded information is matched by a processor (not shown). Upon identification and maximizing the overlapping routes and itineraries, the CID database 111 may inform the drivers about the time and location of the proposed link. Again, the communication between the CID database 111 and the drivers as well as between the drivers (shown as double-headed arrows in FIG. 4) may be accomplished through a wide variety of communication means including, but not limited to, on-board computers, radios, cellphones, PDAs, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stenneth to incorporate the teaching of specifying and/or causing a specification of the transport route between the current position of the transport vehicle and the destination position associated with the transport order of Kronenberg in order to reduce aerodynamic drag and optimize fuel economy (see at least Kronenberg, para. [0008]).

As per claim 9 Stenneth discloses
A control apparatus for an autonomous and/or semiautonomous transport vehicle, wherein the control apparatus is part of the autonomous and/or semiautonomous transport vehicle (see at least Stenneth, para. [0023-0024]: The user devices 10 and 16 may be embodied by a number of different devices including mobile computing devices, such as a personal digital assistant (PDA), mobile telephone, smartphone, laptop computer, tablet computer, vehicle navigation system.. Regardless of the type of device that embodies the user devices 10 or 16, the user devices may include or be associated with an apparatus 20 as shown in FIG. 2. & para. [0039]: The platoon matching exchange may determine, such as via processor 22 of an apparatus 20 functioning as the platoon server, if there are any preferred platoons, and determine a hierarchy or preference for available platoons, or create a new platoon based upon the planned trips.), 
comprising at least one processor and at least one memory having program instructions, wherein at least one memory and the program instructions are configured so as, together with the at least one processor, to cause the control apparatus to perform (see at least Stenneth, para. [0017]: As used herein, the term “circuitry” refers to all of the following: (a) hardware-only circuit implementations (such as implementations in only analog and/or digital circuitry ); (b) to combinations of circuits and software (and/or firmware), such as (as applicable): (i) to a combination of processor(s) or (ii) to portions of processor(s)/software (including digital signal processor(s)), software, and memory(ies) that work together to cause an apparatus, such as a mobile phone or server, to perform various functions); and (c) to circuits, such as a microprocessor (s) or a portion of a microprocessor (s), that require software or firmware for operation, even if the software or firmware is not physically present.): 
obtaining pieces of transport information for a transport order, wherein the pieces of transport information represent at least one destination position associated with the transport order (see at least Stenneth, para. [0019]: Further, while example embodiments described herein may be directed primarily toward vehicles such as cars, trucks, and buses, traveling along roadways, example embodiments may be implemented for vehicles such as trains, aircraft, boats, or the like. para. [0042]: While example embodiments have been described with respect to vehicles including drivers, various embodiments described herein may be implemented in driverless vehicles with no passengers, where the vehicle is a transit vehicle for the shipment of goods. The vehicle may include a “user device” that is embodied by the vehicle control system that controls the vehicle speed and direction.);
wherein a planned route of the transport convoy and a transport route between a current position of the transport vehicle and the destination position associated with the transport order comprise a common route section (see at least Stenneth, para. [0038]: platoon server may receive trip broadcasts from two trucks departing from a first origin, both with a common destination, and a desired arrival time before a particular date and time. The platoon server may also receive a trip broadcast from a third truck departing from a second origin and having a destination within a predetermined distance of the common destination of the first two trucks. Each of the trucks may or may not have a planned departure time entered as a parameter for the trip. The platoon matching exchange functionality of the platoon server may determine an optimal departure time for departure for each of the three trucks, and a meeting point whereupon the first two trucks will join up with the third truck to form a three-truck platoon. Depending upon the departure points and the meeting point, the optimal departure times may differ between participating vehicles. The platoon matching exchange may add vehicles to this platoon if a planned vehicle trip suitably matches the route of the three-truck platoon. The platoon matching exchange may plan optimal, common routes, step-by-step navigation, and separation points where vehicles may leave the platoon when the routes no longer coincide (e.g., as the destinations are approached).); 
capturing and/or causing a capture of a first surroundings parameter when the transport vehicle is at a beginning of the common route section (see at least Stenneth, para. [0035]: FIG. 3 illustrates an example embodiment in which three vehicles 29, 30, and 31, each broadcast their trip information including an identification, a current location, a destination, planned route, planned stops, expected speed, fuel economy, and vehicle dynamics. Also included may be a preference for drafting when in the platoon. For example, some vehicles may have a preference to not be in the front of a platoon or not be in the rear of a platoon. The server may then calculate a platoon plan for the vehicles including a joining location for each vehicle (which may be the same point or they may be different points along the route), a join time, a leader identification, follower identification(s), destination, route, and any necessary stops. & para. [0055]: At 130, a platooning plan maybe generated based on the first trip request and the second trip request, where the platooning plan includes assignment of a platoon leader to the first vehicle identification and a joining location where the first vehicle is to form a platoon with the second vehicle.); and 
joining, by the transport vehicle, the detected transport convoy, by following the detected transport convoy and/or causing the transport vehicle to join the detected transport convoy by causing the transport vehicle to follow the detected transport convoy (see at least Stenneth, para. [0039-0040]: According to some embodiments described herein, a vehicle may be grouped into multiple platoons along a route. For example, a platoon may be heading east to west and a vehicle may be joined to that platoon by the platoon matching exchange during a westbound portion of that vehicle's trip. The vehicle may exit that platoon as instructed by the platoon matching exchange at a predefined exit point, and may join a northbound platoon as instructed by the platoon matching exchange. The vehicle may be instructed to await the northbound platoon or travel at an increased speed to meet up with the northbound platoon if the northbound platoon is not ideally timed. Further, vehicles may be instructed to travel without being grouped into a platoon for a portion of their trip at the beginning of the trip, the end of the trip, or along a portion in the middle of their trip between two different platoons. The platoon matching exchange may establish the most efficient route and one or more platoons for a vehicle to join along their route to maximize the vehicle travel within a platoon.).  
Stenneth does not explicitly disclose
obtaining pieces of transport convoy information, wherein the pieces of transport convoy information represent at least one identifier of a transport convoy; and
detecting the transport convoy at least in part based on the captured first surroundings parameter and the obtained pieces of transport convoy information, 
wherein, when the first surroundings parameter is captured and when the transport convoy is detected, the transport vehicle is not part of the transport convoy.
Park teaches
obtaining pieces of transport convoy information, wherein the pieces of transport convoy information represent at least one identifier of a transport convoy (see at least Park, Fig. 20 & para. [0355-0356]: In step S2030, the controller 170 may determine whether a plurality of groups has been discovered in step S2010. For example, the controller 170 may determine whether one group has been discovered or a plurality of groups has been discovered in step S2010, based on the IDs of the groups included in the messages received through inter-vehicle communication. If only one group has been discovered in step S2010, step S2040 is executed. If a plurality of groups has been discovered in step S2010, step S2050 is executed.),
	wherein, when the first surroundings parameter is captured and when the transport convoy is detected, the transport vehicle is not part of the transport convoy (see at least Park, Fig. 20 & para. [0304-0306]: Thereby, the controller 170 may determine one point within a predetermined distance from the leader vehicle 1411 in the entire area of the current lane 1401 of the vehicle 1 as a target position 1470. The controller 170 may check the current position and the current lane of each of the leader vehicle 1411, the follower vehicle 1412, the follower vehicle 1413, and the vehicle 1. Thereby, the controller 170 may determine one point within a predetermined distance from the leader vehicle 1411 in the entire area of the current lane 1401 of the vehicle 1 as a target position 1470.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stenneth to incorporate the teaching of obtaining pieces of transport convoy information, wherein the pieces of transport convoy information represent at least one identifier of a transport convoy and wherein, when the first surroundings parameter is captured and when the transport convoy is detected, the transport vehicle is not part of the transport convoy of Park in order to enhance convenience for the drivers and improve transport efficiency. (see at least Park, para. [0006]).
Kronenberg teaches
detecting the transport convoy at least in part based on the captured first surroundings parameter and the obtained pieces of transport convoy information (see at least Kronenberg, para. [0044-0045]: Further, in order to monitor the operation of the linked vehicle(s), the linking system may also include a communication member that monitors essential driving parameters of the vehicles, wherein the communication member may be one or various combinations of sensors, detectors, processors, cameras and other monitoring means known in the art. Again, the location and configuration of the communication member would be apparent to one of ordinary skill in the art without undue experimentation. & para. [0049]: Turning to FIG. 4, the linking system 110 may be used in the operation of a fleet of vehicles (101, 102, 103) to streamline their logistical operation and improve their collective energy efficiency. In one embodiment, each vehicle of the fleet is equipped with an active member 114 in the front and a passive member 116 in the back. In operation, a fleet dispatcher is provided with the routes and itineraries of each vehicle of the fleet. The dispatcher then identifies vehicles of the fleet with maximized overlapping routes before dispatching those vehicles so that the drivers of the vehicles can be provided with the time and location of the scheduled linking. At the end of the overlapping route, the dispatcher may instruct the drivers to disconnect the linked vehicles so that the disconnected vehicles can continue pursuing their separate destinations. The communication between the dispatcher and the drivers as well as between the drivers (shown as double-headed arrows in FIG. 4) may be accomplished through a wide variety of communication means including, but not limited to, on-board computers, radios, cellphones, PDAs, etc. );
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stenneth to incorporate the teaching of detecting the transport convoy at least in part based on the captured first surroundings parameter and the obtained pieces of transport convoy information of Kronenberg in order to reduce aerodynamic drag and optimize fuel economy (see at least Kronenberg, para. [0008]).

As per claim 11 Stenneth discloses
if (Term "if" is representative of optional or conditional language and does not narrow the claim because they can be omitted.  For purposes of examination, the Examiner has applied a condition where the optional language of “if” is invoked; however, the Examiner is also able to apply the alternative condition wherein ‘the transport convoy is not at the end and/or close to the end of the common route section' and therefore this limitation would be omitted and the remaining limitations are also never initiated.) the transport convoy is at the end and/or close to the end of the common route section, leaving the transport convoy in the transport vehicle and/or causing the transport vehicle to leave the transport convoy (see at least Stenneth, para. [0038]: platoon server may receive trip broadcasts from two trucks departing from a first origin, both with a common destination, and a desired arrival time before a particular date and time. The platoon server may also receive a trip broadcast from a third truck departing from a second origin and having a destination within a predetermined distance of the common destination of the first two trucks. Each of the trucks may or may not have a planned departure time entered as a parameter for the trip. The platoon matching exchange functionality of the platoon server may determine an optimal departure time for departure for each of the three trucks, and a meeting point whereupon the first two trucks will join up with the third truck to form a three-truck platoon. Depending upon the departure points and the meeting point, the optimal departure times may differ between participating vehicles. The platoon matching exchange may add vehicles to this platoon if a planned vehicle trip suitably matches the route of the three-truck platoon. The platoon matching exchange may plan optimal, common routes, step-by-step navigation, and separation points where vehicles may leave the platoon when the routes no longer coincide (e.g., as the destinations are approached).); and 
autonomously and/or semiautonomously moving and/or causing the autonomous and/or semiautonomous movement of the transport vehicle to the destination position associated with the transport order convoy (see at least Stenneth, para. [0038]: platoon server may receive trip broadcasts from two trucks departing from a first origin, both with a common destination, and a desired arrival time before a particular date and time. The platoon server may also receive a trip broadcast from a third truck departing from a second origin and having a destination within a predetermined distance of the common destination of the first two trucks. Each of the trucks may or may not have a planned departure time entered as a parameter for the trip. The platoon matching exchange functionality of the platoon server may determine an optimal departure time for departure for each of the three trucks, and a meeting point whereupon the first two trucks will join up with the third truck to form a three-truck platoon. Depending upon the departure points and the meeting point, the optimal departure times may differ between participating vehicles. The platoon matching exchange may add vehicles to this platoon if a planned vehicle trip suitably matches the route of the three-truck platoon. The platoon matching exchange may plan optimal, common routes, step-by-step navigation, and separation points where vehicles may leave the platoon when the routes no longer coincide (e.g., as the destinations are approached).).- 50 -
As per claim 12 Stenneth discloses
wherein the planned route of the transport convoy and the transport route meet at the beginning of the common route section and separate at the end of the common route section (see at least Stenneth, para. [0038]: platoon server may receive trip broadcasts from two trucks departing from a first origin, both with a common destination, and a desired arrival time before a particular date and time. The platoon server may also receive a trip broadcast from a third truck departing from a second origin and having a destination within a predetermined distance of the common destination of the first two trucks. Each of the trucks may or may not have a planned departure time entered as a parameter for the trip. The platoon matching exchange functionality of the platoon server may determine an optimal departure time for departure for each of the three trucks, and a meeting point whereupon the first two trucks will join up with the third truck to form a three-truck platoon. Depending upon the departure points and the meeting point, the optimal departure times may differ between participating vehicles. The platoon matching exchange may add vehicles to this platoon if a planned vehicle trip suitably matches the route of the three-truck platoon. The platoon matching exchange may plan optimal, common routes, step-by-step navigation, and separation points where vehicles may leave the platoon when the routes no longer coincide (e.g., as the destinations are approached).). 

As per claim 18 Stenneth does not explicitly disclose
specifying and/or causing the specification of the transport route between the current position of the transport vehicle and the destination position associated with the transport order.
Kronenberg teaches
specifying and/or causing the specification of the transport route between the current position of the transport vehicle and the destination position associated with the transport order (see at least Kronenberg, para. [0049-0050]: Turning to FIG. 4, the linking system 110 may be used in the operation of a fleet of vehicles (101, 102, 103) to streamline their logistical operation and improve their collective energy efficiency. In one embodiment, each vehicle of the fleet is equipped with an active member 114 in the front and a passive member 116 in the back. In operation, a fleet dispatcher is provided with the routes and itineraries of each vehicle of the fleet. The dispatcher then identifies vehicles of the fleet with maximized overlapping routes before dispatching those vehicles so that the drivers of the vehicles can be provided with the time and location of the scheduled linking. At the end of the overlapping route, the dispatcher may instruct the drivers to disconnect the linked vehicles so that the disconnected vehicles can continue pursuing their separate destinations. The communication between the dispatcher and the drivers as well as between the drivers (shown as double-headed arrows in FIG. 4) may be accomplished through a wide variety of communication means including, but not limited to, on-board computers, radios, cellphones, PDAs, etc. The linking system 110 may also be used by individual vehicles through a commonly accessible Central Information and Dispatch (CID) database 111, as shown in FIG. 4. In one embodiment, the CID database 111 is in a form of a website or search engine on the Internet. In use, individual drivers who wish to link up with other vehicles to reduce aerodynamic drag may upload their itineraries and routes into the CID database 111, where the uploaded information is matched by a processor (not shown). Upon identification and maximizing the overlapping routes and itineraries, the CID database 111 may inform the drivers about the time and location of the proposed link. Again, the communication between the CID database 111 and the drivers as well as between the drivers (shown as double-headed arrows in FIG. 4) may be accomplished through a wide variety of communication means including, but not limited to, on-board computers, radios, cellphones, PDAs, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stenneth to incorporate the teaching of specifying and/or causing a specification of the transport route between the current position of the transport vehicle and the destination position associated with the transport order of Kronenberg in order to reduce aerodynamic drag and optimize fuel economy (see at least Kronenberg, para. [0008]).

As per claim 19 Stenneth discloses
wherein the obtaining of the pieces of transport convoy information comprises: - specifying the pieces of transport convoy information at least in part based on the transport route (see at least Stenneth, para. [0019]: Further, while example embodiments described herein may be directed primarily toward vehicles such as cars, trucks, and buses, traveling along roadways, example embodiments may be implemented for vehicles such as trains, aircraft, boats, or the like. para. [0042]: While example embodiments have been described with respect to vehicles including drivers, various embodiments described herein may be implemented in driverless vehicles with no passengers, where the vehicle is a transit vehicle for the shipment of goods. The vehicle may include a “user device” that is embodied by the vehicle control system that controls the vehicle speed and direction.).

As per claim 20 Stenneth discloses
wherein the obtaining of the pieces of transport convoy information comprises: 
receiving the pieces of transport convoy information from a remote apparatus (see at least Stenneth, para. [0032]: Example embodiments described herein may implement a method of grouping vehicles together in a platoon that is facilitated by a platoon server 12, which maybe remotely located from one or all of the vehicles of a platoon, or the grouping of vehicles together may be facilitated exclusively between user devices (e.g., the first user device 10 and the second user device 16), operating collaboratively as collaborating devices, or where one device operates as the master user device while other user devices operate as slave devices.).

As per claim 21 Stenneth discloses
A non-transitory, computer readable storage medium in which computer program code is stored, the computer program code when executed by a processor causing a control apparatus, which control apparatus is part of the autonomous and/or semiautonomous transport vehicle (see at least Stenneth, para. [0023-0024]: The user devices 10 and 16 may be embodied by a number of different devices including mobile computing devices, such as a personal digital assistant (PDA), mobile telephone, smartphone, laptop computer, tablet computer, vehicle navigation system.. Regardless of the type of device that embodies the user devices 10 or 16, the user devices may include or be associated with an apparatus 20 as shown in FIG. 2. & para. [0039]: The platoon matching exchange may determine, such as via processor 22 of an apparatus 20 functioning as the platoon server, if there are any preferred platoons, and determine a hierarchy or preference for available platoons, or create a new platoon based upon the planned trips.), to perform: 
obtaining pieces of transport information for a transport order, wherein the pieces of transport information represent at least one destination position associated with the transport order (see at least Stenneth, para. [0019]: Further, while example embodiments described herein may be directed primarily toward vehicles such as cars, trucks, and buses, traveling along roadways, example embodiments may be implemented for vehicles such as trains, aircraft, boats, or the like. para. [0042]: While example embodiments have been described with respect to vehicles including drivers, various embodiments described herein may be implemented in driverless vehicles with no passengers, where the vehicle is a transit vehicle for the shipment of goods. The vehicle may include a “user device” that is embodied by the vehicle control system that controls the vehicle speed and direction.);
wherein a planned route of the transport convoy and a transport route between a current position of the transport vehicle and the destination position associated with the transport order comprise a common route section (see at least Stenneth, para. [0038]: platoon server may receive trip broadcasts from two trucks departing from a first origin, both with a common destination, and a desired arrival time before a particular date and time. The platoon server may also receive a trip broadcast from a third truck departing from a second origin and having a destination within a predetermined distance of the common destination of the first two trucks. Each of the trucks may or may not have a planned departure time entered as a parameter for the trip. The platoon matching exchange functionality of the platoon server may determine an optimal departure time for departure for each of the three trucks, and a meeting point whereupon the first two trucks will join up with the third truck to form a three-truck platoon. Depending upon the departure points and the meeting point, the optimal departure times may differ between participating vehicles. The platoon matching exchange may add vehicles to this platoon if a planned vehicle trip suitably matches the route of the three-truck platoon. The platoon matching exchange may plan optimal, common routes, step-by-step navigation, and separation points where vehicles may leave the platoon when the routes no longer coincide (e.g., as the destinations are approached).); 
capturing and/or causing a capture of a first surroundings parameter when the transport vehicle is at a beginning of the common route section (see at least Stenneth, para. [0035]: FIG. 3 illustrates an example embodiment in which three vehicles 29, 30, and 31, each broadcast their trip information including an identification, a current location, a destination, planned route, planned stops, expected speed, fuel economy, and vehicle dynamics. Also included may be a preference for drafting when in the platoon. For example, some vehicles may have a preference to not be in the front of a platoon or not be in the rear of a platoon. The server may then calculate a platoon plan for the vehicles including a joining location for each vehicle (which may be the same point or they may be different points along the route), a join time, a leader identification, follower identification(s), destination, route, and any necessary stops. & para. [0055]: At 130, a platooning plan maybe generated based on the first trip request and the second trip request, where the platooning plan includes assignment of a platoon leader to the first vehicle identification and a joining location where the first vehicle is to form a platoon with the second vehicle.); and 
joining, by the transport vehicle, the detected transport convoy, by following the detected transport convoy and/or causing the transport vehicle to join the detected transport convoy by causing the transport vehicle to follow the detected transport convoy (see at least Stenneth, para. [0039-0040]: According to some embodiments described herein, a vehicle may be grouped into multiple platoons along a route. For example, a platoon may be heading east to west and a vehicle may be joined to that platoon by the platoon matching exchange during a westbound portion of that vehicle's trip. The vehicle may exit that platoon as instructed by the platoon matching exchange at a predefined exit point, and may join a northbound platoon as instructed by the platoon matching exchange. The vehicle may be instructed to await the northbound platoon or travel at an increased speed to meet up with the northbound platoon if the northbound platoon is not ideally timed. Further, vehicles may be instructed to travel without being grouped into a platoon for a portion of their trip at the beginning of the trip, the end of the trip, or along a portion in the middle of their trip between two different platoons. The platoon matching exchange may establish the most efficient route and one or more platoons for a vehicle to join along their route to maximize the vehicle travel within a platoon.).  
Stenneth does not explicitly disclose
obtaining pieces of transport convoy information, wherein the pieces of transport convoy information represent at least one identifier of a transport convoy; and
detecting the transport convoy at least in part based on the captured first surroundings parameter and the obtained pieces of transport convoy information, 

Park teaches
obtaining pieces of transport convoy information, wherein the pieces of transport convoy information represent at least one identifier of a transport convoy (see at least Park, Fig. 20 & para. [0355-0356]: In step S2030, the controller 170 may determine whether a plurality of groups has been discovered in step S2010. For example, the controller 170 may determine whether one group has been discovered or a plurality of groups has been discovered in step S2010, based on the IDs of the groups included in the messages received through inter-vehicle communication. If only one group has been discovered in step S2010, step S2040 is executed. If a plurality of groups has been discovered in step S2010, step S2050 is executed.),
	wherein, when the first surroundings parameter is captured and when the transport convoy is detected, the transport vehicle is not part of the transport convoy (see at least Park, Fig. 20 & para. [0304-0306]: Thereby, the controller 170 may determine one point within a predetermined distance from the leader vehicle 1411 in the entire area of the current lane 1401 of the vehicle 1 as a target position 1470. The controller 170 may check the current position and the current lane of each of the leader vehicle 1411, the follower vehicle 1412, the follower vehicle 1413, and the vehicle 1. Thereby, the controller 170 may determine one point within a predetermined distance from the leader vehicle 1411 in the entire area of the current lane 1401 of the vehicle 1 as a target position 1470.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stenneth to incorporate the teaching of obtaining pieces of transport convoy information, wherein the pieces of transport convoy information 
Kronenberg teaches
detecting the transport convoy at least in part based on the captured first surroundings parameter and the obtained pieces of transport convoy information (see at least Kronenberg, para. [0044-0045]: Further, in order to monitor the operation of the linked vehicle(s), the linking system may also include a communication member that monitors essential driving parameters of the vehicles, wherein the communication member may be one or various combinations of sensors, detectors, processors, cameras and other monitoring means known in the art. Again, the location and configuration of the communication member would be apparent to one of ordinary skill in the art without undue experimentation. & para. [0049]: Turning to FIG. 4, the linking system 110 may be used in the operation of a fleet of vehicles (101, 102, 103) to streamline their logistical operation and improve their collective energy efficiency. In one embodiment, each vehicle of the fleet is equipped with an active member 114 in the front and a passive member 116 in the back. In operation, a fleet dispatcher is provided with the routes and itineraries of each vehicle of the fleet. The dispatcher then identifies vehicles of the fleet with maximized overlapping routes before dispatching those vehicles so that the drivers of the vehicles can be provided with the time and location of the scheduled linking. At the end of the overlapping route, the dispatcher may instruct the drivers to disconnect the linked vehicles so that the disconnected vehicles can continue pursuing their separate destinations. The communication between the dispatcher and the drivers as well as between the drivers (shown as double-headed arrows in FIG. 4) may be accomplished through a wide variety of communication means including, but not limited to, on-board computers, radios, cellphones, PDAs, etc. );
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stenneth to incorporate the teaching of detecting the transport convoy at least in part based on the captured first surroundings parameter and the obtained pieces of transport convoy information of Kronenberg in order to reduce aerodynamic drag and optimize fuel economy (see at least Kronenberg, para. [0008]).

Claims 2 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth, in view of Park, in view of Kronenberg, further in view of US 2017/0160735A1 (“Mikan”).
As per claim 2 Stenneth does not explicitly disclose
capturing and/or causing the capture of a position of the transport vehicle.
Mikan teaches
capturing and/or causing the capture of a position of the transport vehicle (see at least Mikan, para. [0040]:  Once the first route is calculated for the drone 105, the method 400 may include initiating, by utilizing the drone 105, the delivery of the object 109 to the intended destination 185 using the first route, at step 406. For example, a signal may be sent from the drone manager to the drone 105 to activate the drone 105 and cause the drone 105 to begin flying on the first route towards the intended destination 185. In certain embodiments, the first route may be calculated by utilizing the first user device 102, the second user device 111, the drone 105, the host vehicle 120, the server 145, the server 150, the server 160, the server 170, the communications network 135, the communications network 165, any combination thereof, or by utilizing any other appropriate program, network, system, or device. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stenneth to incorporate the teaching of capturing and/or causing the capture of a position of the transport vehicle of Mikan in order to meet demands and requirements of purchase of goods and enhance the delivery experience for users (see at least Mikan, para. [0002]).


As per claim 10 Stenneth does not explicitly disclose
capturing and/or causing the capture of a position of the transport vehicle.
Mikan teaches
capturing and/or causing the capture of a position of the transport vehicle (see at least Mikan, para. [0040]:  Once the first route is calculated for the drone 105, the method 400 may include initiating, by utilizing the drone 105, the delivery of the object 109 to the intended destination 185 using the first route, at step 406. For example, a signal may be sent from the drone manager to the drone 105 to activate the drone 105 and cause the drone 105 to begin flying on the first route towards the intended destination 185. In certain embodiments, the first route may be calculated by utilizing the first user device 102, the second user device 111, the drone 105, the host vehicle 120, the server 145, the server 150, the server 160, the server 170, the communications network 135, the communications network 165, any combination thereof, or by utilizing any other appropriate program, network, system, or device. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stenneth to incorporate the teaching of capturing and/or causing the capture of a position of the transport vehicle of Mikan in order to meet demands and requirements of purchase of goods and enhance the delivery experience for users .

Claims 5-6, 13-15, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth, in view of Park, in view of Kronenberg, further in view of US 2017/0090271A1 (“Harris”).
As per claim 5 Stenneth does not explicitly disclose
capturing and/or causing the capture of a second surroundings parameter; 
detecting the destination position at least in part based on the captured second surroundings parameter, wherein the transport vehicle autonomously and/or semiautonomously moves to the detected destination position and/or the autonomous and/or semiautonomous movement of the transport vehicle to the detected destination position is caused. 
Harris teaches
capturing and/or causing the capture of a second surroundings parameter (see at least Harris, para. [0041]: After obtaining a first image at the first altitude and/or first pose, the UAV continues descent toward the destination, as in 304. After a defined period of time (e.g., three seconds), after the UAV has descended a defined amount (e.g., ten feet), and/or after the pose of the camera of the UAV has been altered, a second image of the destination is obtained, as in 306. The second image may be obtained after any defined period of time, after any defined amount of descent and/or after any defined amount of pose alteration. The pose of the camera may be adjusted by, for example, altering the yaw of the UAV between the first image and the second image. Regardless of the change in altitude and/or pose, the image of the destination must include a similar area so that feature points between the images can be paired and used to register the two images, as discussed below.); 
(see at least Harris, para. [0025-0026]: To identify the delivery location, the user may physically place a DLI at the delivery location. When the UAV arrives at the delivery destination with the item, the UAV will identify the DLI and position the item at or near the DLI to complete the delivery of the item. The DLI may include a unique identifier that can be used in selecting feature points and registering images obtained at different altitudes during descent. Likewise, the depth disparity map may be fit to a three-dimensional plane such that objects in approximately the same plane are represented together and objects that are not in that plane are distinguished. The UAV may then determine if there is an area within the plane of the DLI that is of a sufficient size to enable safe delivery of the ordered item. If an area of a sufficient size is detected, the UAV will continue descent toward the area and position the item within the detected area. ).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stenneth to incorporate the teaching of capturing and/or causing the capture of a second surroundings parameter; detecting the destination position at least in part based on the captured second surroundings parameter, wherein the transport vehicle autonomously and/or semiautonomously moves to the detected destination position and/or the autonomous and/or semiautonomous movement of the transport vehicle to the detected destination position is caused of Harris in order to improve the determination of the destination is sufficient for receiving a package. (see at least Harris, para. [0030]).

As per claim 6 Stenneth does not explicitly disclose
wherein the pieces of transport information represent an identifier of the destination position, and wherein the destination position is detected at least in part based on the captured second surroundings parameter if the captured second surroundings parameter includes a representation of the identifier of the destination position.  
Harris teaches
wherein the pieces of transport information represent an identifier of the destination position, and wherein the destination position is detected at least in part based on the captured second surroundings parameter if the captured second surroundings parameter includes a representation of the identifier of the destination position (see at least Harris, para. [0025]: To identify the delivery location, the user may physically place a DLI at the delivery location. When the UAV arrives at the delivery destination with the item, the UAV will identify the DLI and position the item at or near the DLI to complete the delivery of the item. The DLI may include a unique identifier that can be used in selecting feature points and registering images obtained at different altitudes during descent. Likewise, the depth disparity map may be fit to a three-dimensional plane such that objects in approximately the same plane are represented together and objects that are not in that plane are distinguished. The UAV may then determine if there is an area within the plane of the DLI that is of a sufficient size to enable safe delivery of the ordered item. If an area of a sufficient size is detected, the UAV will continue descent toward the area and position the item within the detected area. & para. [0041]: After obtaining a first image at the first altitude and/or first pose, the UAV continues descent toward the destination, as in 304. After a defined period of time (e.g., three seconds), after the UAV has descended a defined amount (e.g., ten feet), and/or after the pose of the camera of the UAV has been altered, a second image of the destination is obtained, as in 306. The second image may be obtained after any defined period of time, after any defined amount of descent and/or after any defined amount of pose alteration. The pose of the camera may be adjusted by, for example, altering the yaw of the UAV between the first image and the second image. Regardless of the change in altitude and/or pose, the image of the destination must include a similar area so that feature points between the images can be paired and used to register the two images, as discussed below.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stenneth to incorporate the teaching of the pieces of transport information represent an identifier of the destination position, and wherein the destination position is detected at least in part based on the captured second surroundings parameter if the captured second surroundings parameter includes a representation of the identifier of the destination position of Harris in order to improve the determination of the destination is sufficient for receiving a package. (see at least Harris, para. [0030]).

As per claim 13 Stenneth does not explicitly disclose
capturing and/or causing the capture of a second surroundings parameter; 
detecting the destination position at least in part based on the captured second surroundings parameter, wherein the transport vehicle autonomously and/or semiautonomously moves to the detected destination position and/or the autonomous and/or semiautonomous movement of the transport vehicle to the detected destination position is caused. 
Harris teaches
capturing and/or causing the capture of a second surroundings parameter (see at least Harris, para. [0041]: After obtaining a first image at the first altitude and/or first pose, the UAV continues descent toward the destination, as in 304. After a defined period of time (e.g., three seconds), after the UAV has descended a defined amount (e.g., ten feet), and/or after the pose of the camera of the UAV has been altered, a second image of the destination is obtained, as in 306. The second image may be obtained after any defined period of time, after any defined amount of descent and/or after any defined amount of pose alteration. The pose of the camera may be adjusted by, for example, altering the yaw of the UAV between the first image and the second image. Regardless of the change in altitude and/or pose, the image of the destination must include a similar area so that feature points between the images can be paired and used to register the two images, as discussed below.); 
detecting the destination position at least in part based on the captured second surroundings parameter, wherein the transport vehicle autonomously and/or semiautonomously moves to the detected destination position and/or the autonomous and/or semiautonomous movement of the transport vehicle to the detected destination position is caused (see at least Harris, para. [0025-0026]: To identify the delivery location, the user may physically place a DLI at the delivery location. When the UAV arrives at the delivery destination with the item, the UAV will identify the DLI and position the item at or near the DLI to complete the delivery of the item. The DLI may include a unique identifier that can be used in selecting feature points and registering images obtained at different altitudes during descent. Likewise, the depth disparity map may be fit to a three-dimensional plane such that objects in approximately the same plane are represented together and objects that are not in that plane are distinguished. The UAV may then determine if there is an area within the plane of the DLI that is of a sufficient size to enable safe delivery of the ordered item. If an area of a sufficient size is detected, the UAV will continue descent toward the area and position the item within the detected area. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stenneth to incorporate the teaching of capturing and/or causing the capture of a second surroundings parameter; detecting the destination position at least in part based on the captured second surroundings parameter, wherein the transport vehicle autonomously and/or semiautonomously moves to the detected destination position and/or the autonomous and/or semiautonomous movement of the transport vehicle to the detected destination position is caused of Harris in order to improve the determination of the destination is sufficient for receiving a package. (see at least Harris, para. [0030]).

As per claim 14 Stenneth does not explicitly disclose
wherein the pieces of transport information represent an identifier of the destination position, and wherein the destination position is detected at least in part based on the captured second surroundings parameter if the captured second surroundings parameter includes a representation of the identifier of the destination position.  
Harris teaches
wherein the pieces of transport information represent an identifier of the destination position, and wherein the destination position is detected at least in part based on the captured second surroundings parameter if the captured second surroundings parameter includes a representation of the identifier of the destination position (see at least Harris, para. [0025]: To identify the delivery location, the user may physically place a DLI at the delivery location. When the UAV arrives at the delivery destination with the item, the UAV will identify the DLI and position the item at or near the DLI to complete the delivery of the item. The DLI may include a unique identifier that can be used in selecting feature points and registering images obtained at different altitudes during descent. Likewise, the depth disparity map may be fit to a three-dimensional plane such that objects in approximately the same plane are represented together and objects that are not in that plane are distinguished. The UAV may then determine if there is an area within the plane of the DLI that is of a sufficient size to enable safe delivery of the ordered item. If an area of a sufficient size is detected, the UAV will continue descent toward the area and position the item within the detected area. & para. [0041]: After obtaining a first image at the first altitude and/or first pose, the UAV continues descent toward the destination, as in 304. After a defined period of time (e.g., three seconds), after the UAV has descended a defined amount (e.g., ten feet), and/or after the pose of the camera of the UAV has been altered, a second image of the destination is obtained, as in 306. The second image may be obtained after any defined period of time, after any defined amount of descent and/or after any defined amount of pose alteration. The pose of the camera may be adjusted by, for example, altering the yaw of the UAV between the first image and the second image. Regardless of the change in altitude and/or pose, the image of the destination must include a similar area so that feature points between the images can be paired and used to register the two images, as discussed below.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stenneth to incorporate the teaching of the pieces of transport information represent an identifier of the destination position, and wherein the destination position is detected at least in part based on the captured second surroundings parameter if the captured second surroundings parameter includes a representation of the identifier of the destination position of Harris in order to improve the determination of the destination is sufficient for receiving a package. (see at least Harris, para. [0030]).

As per claim 15 Stenneth does not explicitly disclose

Harris teaches
wherein the identifier of the destination position is a wirelessly capturable identifier, in particular an optical identifier and/or a radio signal identifier (see at least Harris, para. [0027]: A location identifier may be any physical object that may be positioned at a destination. For example, a location identifier may include a visual identifier, a sound identifier, and/or a radio frequency identification (“RFID”) tag. In some implementations, the user may create a temporary location identifier. For example, the user may be sent an electronic file that includes a representation of a visual identifier. The user may print a physical representation of the visual identifier on a piece of paper using a standard printer, a three-dimension printer (3D printer), etc. In other implementations, the location identifier may be an object that is sent to the user. In such an implementation, the location identifier may include a visual identifier, a sound identifier, and/or a RFID tag. In some implementations, the location identifier may provide both identification and a landing area for the UAV.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stenneth to incorporate the teaching of the identifier of the destination position is a wirelessly capturable identifier, in particular an optical identifier and/or a radio signal identifier of Harris in order to improve the determination of the destination is sufficient for receiving a package. (see at least Harris, para. [0030]).

As per claim 17 Stenneth does not explicitly disclose

Harris teaches
wherein the identifier of the destination position is a wirelessly capturable identifier, in particular an optical identifier and/or a radio signal identifier (see at least Harris, para. [0027]: A location identifier may be any physical object that may be positioned at a destination. For example, a location identifier may include a visual identifier, a sound identifier, and/or a radio frequency identification (“RFID”) tag. In some implementations, the user may create a temporary location identifier. For example, the user may be sent an electronic file that includes a representation of a visual identifier. The user may print a physical representation of the visual identifier on a piece of paper using a standard printer, a three-dimension printer (3D printer), etc. In other implementations, the location identifier may be an object that is sent to the user. In such an implementation, the location identifier may include a visual identifier, a sound identifier, and/or a RFID tag. In some implementations, the location identifier may provide both identification and a landing area for the UAV.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stenneth to incorporate the teaching of the identifier of the destination position is a wirelessly capturable identifier, in particular an optical identifier and/or a radio signal identifier of Harris in order to improve the determination of the destination is sufficient for receiving a package (see at least Harris, para. [0030]).

Claims 7, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth, in view of Park, in view of Kronenberg, further in view of US 2016/0054736A1 (“Kolhouse”)
As per claim 7 Stenneth does not explicitly disclose	
wherein the transport convoy is detected at least in part based on the captured first surroundings parameter if the captured first surroundings parameter includes a representation of the identifier of the transport convoy
Kolhouse teaches	
 	wherein the transport convoy is detected at least in part based on the captured first surroundings parameter if the captured first surroundings parameter includes a representation of the identifier of the transport convoy (see at least Kolhouse, para. [0035]: In one embodiment, an RFID reader may be utilized to detect information from an RFID tag of the potential host vehicle. Based on the optical code or tag, a vehicle type, vehicle type, power, destination, weight, etc., may be determined. For example, the optical code or RFID tag may serve as an identifier or link used to access a database of vehicle records. As another example, the optical code or RFID tag may embed the information therein so that it may be directly accessed when the optical code or RFID tag is decoded or otherwise analyzed. After the inputs are received, various optimizers may be run over the inputs to determine the various cost benefits of selecting a particular host vehicle. For example, the road segment fuel consumption and segment trip time benefits may be analyzed (138). As another example, the quality of the prospective host may be evaluated (e.g., based on mpg, the remained of the trip, time, etc.) (140). As another example, the current potential host may be compared to other available hosts (142). Based on the determined costs and benefits, a host may be selected (144). ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stenneth to incorporate the teaching of the transport convoy is detected at least in part based on the captured first surroundings parameter if 

As per claim 16 Stenneth does not explicitly disclose	
 	wherein the transport convoy is detected at least in part based on the captured first surroundings parameter if the captured first surroundings parameter includes a representation of the identifier of the transport convoy.  
Kolhouse teaches	
 	wherein the transport convoy is detected at least in part based on the captured first surroundings parameter if the captured first surroundings parameter includes a representation of the identifier of the transport convoy (see at least Kolhouse, para. [0035]: In one embodiment, an RFID reader may be utilized to detect information from an RFID tag of the potential host vehicle. Based on the optical code or tag, a vehicle type, vehicle type, power, destination, weight, etc., may be determined. For example, the optical code or RFID tag may serve as an identifier or link used to access a database of vehicle records. As another example, the optical code or RFID tag may embed the information therein so that it may be directly accessed when the optical code or RFID tag is decoded or otherwise analyzed. After the inputs are received, various optimizers may be run over the inputs to determine the various cost benefits of selecting a particular host vehicle. For example, the road segment fuel consumption and segment trip time benefits may be analyzed (138). As another example, the quality of the prospective host may be evaluated (e.g., based on mpg, the remained of the trip, time, etc.) (140). As another example, the current potential host may be compared to other available hosts (142). Based on the determined costs and benefits, a host may be selected (144). ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stenneth to incorporate the teaching of the transport convoy is detected at least in part based on the captured first surroundings parameter if the captured first surroundings parameter includes a representation of the identifier of the transport convoy of Kolhouse in order to improve vehicular fuel performance by coordinating the movement of vehicles to optimize the cost and/or performance of key functions and parameters with respect to a host vehicle or a fleet of vehicles (see at least Kolhouse, para. [0242]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668       
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668